Exhibit 10.22
 
NEITHER THIS NOTE NOR THE SECURITIES INTO WHICH IT IS CONVERTIBLE HAVE BEEN
REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER
SECTION 3(b), 4(2) OR 4(6) OF THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED, SOLD, PLEDGED,
TRANSFERRED, ASSIGNED, HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION OR EXCLUSION FROM THE REGISTRATION REQUIREMENTS THEREUNDER
AND IN COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS.


 

No. EMCI N4       
                                                                                                                             $
45,000.00_



12% SHORT TERM NOTE DUE 36 MONTHS FROM ORIGINAL ISSUANCE DATE


THIS NOTE is a duly authorized note issued by National Automation Services,
Inc., a corporation organized and existing under the laws of the State of Nevada
(the “Company”), designated as its 12% Convertible Notes (the “Notes”) due in 36
Months (Term) from the Original Issuance Date (the “Maturity Date”), issued on
Oct 20, 2014 (the “Original Issuance Date”) in an aggregate principal amount of
Forty Five Thousand Dollars (US $45,000.00).


FOR VALUE RECEIVED, the Company promises to pay to Energy Management Capital,
Inc., at the address listed below (the “Holder”) the principal sum of Forty Five
Thousand Dollars (US $45,000.00), on or prior to the Maturity Date and to pay
interest to the Holder on the principal sum at a flat rate of 12% of the
principal amount of the Note with an option for prepayment provided herein the
Agreement.  This Note is the result of consideration for penalty interest from
previous Notes. Interest shall accrue immediately and be fully calculated
commencing on the Original Issuance Date.  Interest is to be paid to the Holder
annually within 30 days of the anniversary date of the Original Issuance
Date.  This interest may be converted into shares of common stock or paid in
cash at the option of the Holder as along as the Company is provided 10 days
advance notice within the 30 day period of the anniversary date.  A full 12%
interest is due along with principle no later than 30 days from the Maturity
Date.  If interest and principle is not paid in full by the 30th day, a four
percent (4%) penalty is added as calculated from the base principle.


Conversion into the Company’s common stock shall be made, at the option of the
Holder, using a thirty percent (30%) discount to the 10 day average closing
price prior to Notice.  Notice is to be given as required below within 10 days
of the anniversary date of Original Issuance Date or the Maturity Date,
whichever is applies.


Company will retain and enter into an employee agreement with an appointee of
the Holder as an executive member of management or in a board director role and
will afford such individual all the benefits accorded with such position for the
duration of the Term.


 
 

--------------------------------------------------------------------------------

 
 
    If at any time after the Original Issuance Date an Event of Default has
occurred, the Holder shall be entitled to remedies under Section 2 hereof. This
is not a Public Offering and is being offered to accredited investors only.


This Note is subject to the following additional provisions:




Section 1.
Events of Default and Remedies.



I.           “Event of Default,” when used herein, means any one of the
following events (whatever the reason and whether any such event shall be
voluntary or involuntary or effected by operation of law or pursuant to any
judgment, decree or order of any court, or any order, rule or regulation of any
administrative or governmental body):
(a)           any default in the payment of the principal of or interest on this
Note as and when the same shall become due and payable either at the Maturity
Date, by acceleration, or otherwise;
 
(b)           the Company shall fail to observe or perform any other covenant,
agreement or warranty contained in, or otherwise commit any breach of, this
Note, and such failure or breach shall not have been remedied within fifteen
(15) Business Days of its receipt of notice of such failure or breach;


(c)           (i) the Company shall commence a voluntary case under the United
States Bankruptcy Code as now or hereafter in effect or any successor thereto
(the “Bankruptcy Code”); (ii) or an involuntary case is commenced against the
Company under the Bankruptcy Code and the petition is not controverted within
thirty (30) days, or is not dismissed within sixty (60) days, after commencement
of the case; (iii) or a “custodian” (as defined in the Bankruptcy Code) is
appointed for, or takes charge of, all or any substantial part of the property
of the Company or the Company commences any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to the Company or there is commenced against the
Company any such proceeding which remains un-dismissed for a period of sixty
(60) days; (iv) or the Company is adjudicated insolvent or bankrupt; or any
order of relief or other order approving any such case or proceeding is entered;
or the Company suffers any appointment of any custodian or the like for it or
any substantial part of its property which continues un-discharged or un-stayed
for a period of thirty (30) days; or the Company makes a general assignment for
the benefit of creditors; (v) or the Company shall fail to pay, or shall state
that it is unable to pay, or shall be unable to pay, its debts generally as they
become due; (vi) or the Company shall call a meeting of its creditors with a
view to arranging a composition or adjustment of its debts; or the Company shall
by any act or failure to act indicate its consent to, approval of or
acquiescence in any of the foregoing; (vii) or any corporate or other action is
taken by the Company for the purpose of effecting any of the foregoing; (viii)
or the Company consents to a third party notice or indicates thru a written
notice, electronic notice, or by any other reasonable notice, a meaningful
interest in a conveying transaction of the Holder’s interest in the instrument
created by this Agreement, ie., selling the Note, sans retaining a newly created
employee agreement for its appointed representative within five business days of
such executed conveyance of this instrument and paying the full amount of
interest and principle due through the Term; (ix) or a failure to retain such
appointed representative for a period of at least six months following the
Maturity Date; or the principle sum and interest is not paid to date to the
Holder through the Term before such third party notice is provided;
 
 
 

--------------------------------------------------------------------------------

 
 
II.           Remedies             If any Event of Default occurs and continues,
then the Holder may, by notice to the Company, accelerate all of the payments
due under this Note by declaring all amounts so due under this Note, whereupon
the same shall become immediately due and payable without presentment, demand,
protest or other notice of any kind, all of which are waived by the Company,
notwithstanding anything contained herein to the contrary, and the Holder may
immediately and without expiration of any grace period enforce any and all of
its rights and remedies hereunder and all other remedies available to it under
applicable law.  In addition, in the Event of Default, Holder Shall be entitled
to an additional four percent (4%) for each 10 day period uncured for a maximum
of an additional 24% calculated as penalty interest. All such penalty interest
maybe converted into shares of Company Class A common stock at a forty percent
(40%) discount to the 10 day average prior to Notice of Conversion.  Such Notice
shall be made in accordance herein and may be rescinded and annulled by the
Holder at any time prior to payment hereunder.  No such rescission or annulment
shall affect any subsequent Event of Default or impair any right consequent
thereon.  This shall include, but not be limited to the right to temporary,
preliminary and permanent injunctive relief without the requirement of posting
any bond or undertaking.
(a)           The Holder may thereupon proceed to protect and enforce its rights
either by suit in equity and/or by action at law or by other appropriate
proceedings whether for the specific performance (to the extent permitted by
law) of any covenant or agreement contained in this Note or in aid of the
exercise of any power granted in this Note, and proceed to enforce the payment
of this Note. The Company agrees to pay reasonable costs of collection incurred
by Holder and its counsel upon a default and failure of the Company to pay the
Note in a timely manner.


(b)           Except as expressly provided for herein, the Company specifically
(i) waives all rights it may have (A) to notice of nonpayment, notice of
default, demand, presentment, protest and notice of protest with respect to any
of the obligations hereunder or the shares of Common Stock and (B) notice of
acceptance hereof or of any other action taken in reliance hereon, notice and
opportunity to be heard before the exercise by the Holder of the remedies of
self-help, set-off, or other summary procedures and all other demands and
notices of any type or description except for cure periods; and (ii) releases
the Holder, its officers, directors, agents, employees and attorneys from all
claims for loss or damage caused by any act or failure to act on the part of the
Holder, its officers, attorneys, agents, directors and employees except for
gross negligence or willful misconduct.


(c)           As a non-exclusive remedy, upon the occurrence of an Event of
Default, the Holder may convert the remaining principal amount of the Notes and
accrued interest thereon at the Conversion Price upon giving a Notice of
Conversion to the Company at a 25% percent discount to the average closing price
during the previous 10 trading days.


Section 2.            Absolute Payment Obligation;   Except as expressly
provided herein, no provision of this Note shall alter or impair the obligation
of the Company, which is absolute and unconditional, to pay the principal of,
and interest on, this Note at the time, place, and rate, and in the coin or
currency, herein prescribed.  This Note is a direct obligation of the
Company.  This Note ranks pari passu with all other Notes now or hereafter
issued under the terms set forth herein.  Notwithstanding the foregoing, the
Company reserves the right to enter into a variety of funding agreements at any
time during the period of this Note with terms and conditions dictated by market
conditions and the capital needs of the Company.


 
 

--------------------------------------------------------------------------------

 
 
Section 3.            Loss, Theft, Mutilation or Destruction.  If this Note
shall be mutilated, lost, stolen or destroyed, the Company shall execute and
deliver, in exchange and substitution for and upon cancellation of a mutilated
Note, or in lieu of or in substitution for a lost, stolen or destroyed Note, a
new Note for the principal amount of this Note so mutilated, lost, stolen or
destroyed but only upon receipt of an affidavit of such loss, theft or
destruction of such Note, and, if requested by the Company, an agreement to
indemnify the Company in form reasonably acceptable to the Company.


Section 4.            Payment & Payment Dates.  Whenever any payment or other
obligation hereunder shall be due on a day other than a Business Day, such
payment shall be made on the next following Business Day.  Such payment shall be
preceded with a notice of payment according to Section 5 no later than 4:59PM
EST three business days from the intended date of payment.   This is to allow
the Holder the opportunity to review the transaction and provides additional
oversight.


Section 5.             Notices.  All notices, requests and other communications
hereunder must be in writing and will be deemed to have been duly given only if
delivered personally against written receipt, by facsimile transmission against
facsimile confirmation, electronic mail, or mailed by recognized overnight
courier prepaid, to any officer of the Company at the following addresses:
 
 
If to the Company:
National Automation Services, Inc.
 
P.O. Box 400775
  Las Vegas, NV  89140Bobchance53@yahoo.com  
Attn:  Robert W. Chance, President & CEO


 
If to the Holder:      
Energy Management Capital Inc.,
 
Attn: ssego@emcapital.biz



 
All such notices, requests and other communications will (a) if delivered
personally to the address as provided in this Section 8, be deemed given upon
delivery, (b) if delivered by facsimile transmission to the facsimile number as
provided for in this Section 8, be deemed given upon facsimile confirmation, (c)
if delivered by overnight courier to the address as provided in this Section 8,
be deemed given on the earlier of the first Business Day following the date sent
by such overnight courier or upon receipt and (d) if by electronic mail, when
directed to an electronic mail address provided for in this Section 8, be deemed
given upon delivery (in each case regardless of whether such notice, request or
other communication is received by any other Person to whom a copy of such
notice is to be delivered pursuant to this Section 8). Any party from time to
time may change its address, facsimile number, email address or other
information for the purpose of notices to that party by giving notice specifying
such change to the other party hereto.


Section 6.            Waiver.  Any waiver by the Company or the Holder of a
breach of any provision of this Note shall not operate as or be construed to be
a waiver of any other breach of such provision or of any breach of any other
provision of this Note.  The failure of the Company or the Holder to insist upon
strict adherence to any term of this Note on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Note.  Any waiver must
be in writing.


Section 7.            Invalidity.  If any provision of this Note is held to be
invalid, illegal or unenforceable, the balance of this Note shall remain in
effect, and if any provision is held to be inapplicable to any person or
circumstance, it shall nevertheless remain applicable to all other persons and
circumstances.


 
 

--------------------------------------------------------------------------------

 
 
Section 8.            Rules of Construction. By its acceptance of this Note,
Holder acknowledges and agrees that he has been represented by counsel during
the negotiation and execution of this Note, and therefore he waives the
application of any law, regulation, holding or rule of construction providing
that ambiguities in an agreement or other document will be construed against the
party drafting such agreement or document.


Section 9.            Governing Law.  This Note shall be construed and enforced
in accordance with and governed by the internal laws of the State of Minnesota,
without regard to its principles of conflicts of laws.


Section 10.          Consent to Jurisdiction; Service of Process.  The Company
and Holder, by his acceptance of this Note, each irrevocably consents and agrees
that any proceeding commenced by it arising out of or relating to this Note
shall be brought only in the applicable court in the State of Nevada in any
other manner provided by applicable law.
 
Section 11.          Waiver of Jury Trial. The Company and Holder, by his
acceptance of this Note, each irrevocably waives any and all right to trial by
jury in any proceeding arising out of or related to this Note.


Section 12.          Transfer; Assignment.  This Note is not transferable,
negotiable or assignable by Holder except pursuant to the laws of descent and
distribution.


Section 13.          Headings.  Headings are for convenience of reference only
and shall not limit or otherwise affect or be used in the construction of any of
the terms or provisions hereof.
 
 IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
by an officer thereunto duly authorized as of the date first above indicated.
 

  NATIONAL AUTOMATION SERVICES, INC.

 
 
 

  By:           Name: Robert W. Chance       Title: President & CEO



 

 
Note Holder 1:

 
 

  By:          Energy Management Capital Inc.,

 
 
 

--------------------------------------------------------------------------------